Citation Nr: 1615715	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to recognition as a child on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had service from September 1951 to February 1955.  He died in June 2001.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains documents that are either duplicative or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  The appellant was born in April 1958.  At the time of her father's death, she was 43 years old.  She was 50 years old when she filed for VA benefits.

2.  The evidence of record does not demonstrate that the appellant was permanently incapable of self-support prior to the age of 18.


CONCLUSION OF LAW

The appellant is not a child for purposes of obtaining VA benefits.  38 U.S.C.A. 
§§ 101(4)(A), 1310, 1313 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The RO provided the appellant with notice in September 2008, prior to the initial decision on the claim in April 2009.  The letter informed the appellant of the information and evidence needed to substantiate her claim to be recognized as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  Therefore, the duty to notify has been met.

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  The VA has associated identified medical records, including (Social Security Administration) SSA records.  The Board notes that not all SSA medical records are associated with the claims file.  The Board finds, however, that any attempt to obtain them would be futile because an October 2008 letter from SSA, references the fact that SSA no longer has any medical records from the appellant's application for SSA benefits.  Additionally, the appellant notified VA of medical records at the Mental Health Clinic from 1995 to 2007 and the Finan Center in May 2000.  Because these records are all dated well after April 1976, when she turned 18, such records are not relevant as they would not contain evidence towards establishing her incapability of self-support for the period before her 18th birthday.  See 38 C.F.R. § 3.159(c).

The appellant has not identified any other additional available, outstanding records which are pertinent to her claim to be recognized as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Helpless child

For purposes of establishing entitlement to certain VA benefits, an individual may be recognized as a "child" of a Veteran on the basis of permanent incapacity for self-support at the date of attaining the age of 18 years.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1)(ii). 

The phrase "permanent incapacity for self-support" contemplates that the individual has a totally incapacitating disability, which causes a permanent inability to support herself through her own efforts by reason of a physical or mental defect.  Based on the foregoing, an analysis of the issue at hand requires focusing solely on the individual's condition at the time of his 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  Dobson v. Brown, 4 Vet. App. 443 (1993).  

In determining whether entitlement to the status of "child" is warranted, various factors must be considered.  Where the extent and nature of the disability raises some doubt as to whether it would render the average person incapable of self- support, and employment is not a normal situation considering the circumstances of the individual's life, it should be considered whether the individual's daily activities in the home and community are equivalent to the activities of employment of any nature within the physical or mental capability of the individual which would provide sufficient income for reasonable support. 38 C.F.R. § 3.356(b)(3).

Merits

The appellant was born on April 1958.  Consequently, permanent incapacity for self-support must be determined prior to April 1976, the appellant's 18th birthday.  

The appellant asserts entitlement to VA benefits.  Her arguments are based on her current medical condition.  In an August 2008 submission, the appellant asserted she was entitled to benefits due to various medical conditions, all of which occurred after her 18th birthday with the exception of a cyst which was removed from her left leg at the age of 3.  In an October 2008 submission, the Veteran reported that she did not need aid and attendance as she did not need any assistance with personal hygiene.  In a January 2010 submission, the appellant stated that a doctor had told her that her mitral valve prolapse syndrome was congenital, but the doctor who told her this would not write it down for her to send in to VA.  

The appellant was award supplemental security income by the SSA in May 30, 1997.  This SSA decision determined that the claimant had not engaged in substantial gainful activity since June 1995.  The inference supported by this SSA decision is that the appellant was capable of substantial gainful employment before June 1995.

Evidence from various medical providers dated from 2002 to 2008 has provided diagnoses of mental health illnesses, a mitral valve prolapse syndrome, and breast cancer.  The medical evidence which provided these diagnoses does not address whether any diagnosis predated the appellant's 18th birthday or provide any indication that these diagnoses predated her 18th birthday.  Indeed, the evidence dates back at the earliest to 1992, 16 years after the appellant's 18th birthday.

The Board finds that the evidence of record does not demonstrate that the appellant was incapable of self-support before her 18th birthday (April 1976).  First, the appellant does not make this allegation.  Additionally, in an October 2008 statement, she indicated she did not need aid and assistance.  Second, the medical evidence of record does not indicate such a finding, as it does not address this time period.  Third, the SSA decision supports the proposition that she was capable of self-support prior to June 1995.  Considering the foregoing, the Board concludes that the appellant did not become incapable of self-support until after her 18th birthday.  Consequently, there is no basis upon which to grant VA benefits.

The Board is sympathetic to the appellant and the significant loss of her father.  The Board is, however, bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Basic eligibility to VA benefits on the basis of permanent incapacity for self-support prior to the age of 18 is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


